Exhibit 12 OLIN CORPORATION AND CONSOLIDATED SUBSIDIARIES Computation of Ratio of Earnings to Fixed Charges (In millions) (Unaudited NineMonthsEnded September 30, 2007 2006 Earnings: Income from continuing operations before taxes $ 105.3 $ 131.8 Add (deduct): Equity in income of non-consolidated affiliates (34.4 ) (37.1 ) Amortization of capitalized interest — — Fixed charges as described below 22.4 21.5 Total $ 93.3 $ 116.2 Fixed Charges: Interest expensed $ 15.9 $ 15.3 Estimated interest factor in rent expense(1) 6.5 6.2 Total $ 22.4 $ 21.5 Ratio of earnings to fixed charges 4.2 5.4 (1)Amounts represent those portions of rent expense that are reasonable approximations of interest costs.
